The evidence is in conflict. The case was first tried in the county court, and a judgment of guilt was there pronounced. On appeal the cause was submitted to a jury under a fair and impartial charge of the court and a verdict of guilt returned. On motion for new trial the judge trying the case overruled the motion. There is nothing in this record to convince us of a bias on the part of either tribunal passing upon this case, and under the law as it is we must hold that this court would be unwarranted in reversing the trial judge in his ruling denying the motion for a new trial. Miller v. Southern Bell Telephone 
Telegraph Co., 195 Ala. 413, 70 So. 730.
Charge 8, refused to defendant, is merely an argument and was properly refused.
The fact that Clyde Smith had possession of other whisky than that bought by him from defendant would be immaterial and irrelevant, and the court properly sustained objection to defendant's question, undertaking to prove that fact.
We find no error in the record, and the judgment is affirmed.
Affirmed.